                                                                  Case 18-13560-BFK        Doc 6     Filed 10/24/18 Entered 10/24/18 17:05:55              Desc Main
                                                                                                     Document      Page 1 of 2


                                                                                                UNITED STATES BANKRUPTCY COURT
                                                                                                  EASTERN DISTRICT OF VIRGINIA
                                                                                                         Alexandria Division


                                                                    In re:
                                                                             BEN POURBABAI,                                     Case No. 18-13560-BFK
                                                                                                   Debtor.                      Chapter 13


                                                                                         MOTION FOR RELIF FROM THE AUTOMATIC STAY

                                                                             COMES NOW the Debtor, Ben Pourbabai, by counsel, and moves this Honorable Court for
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                    relief from the automatic stay pursuant to 11 U.S.C. § 362 of the Bankruptcy Code and Rule 4001 of
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                    the Bankruptcy Rules. In support of her motion, Movant respectfully states as follows:

                                                                             1.     This matter is a core proceeding and this Court has Jurisdiction over this proceeding
                 Moreton & Edrington, P.L.C.




                                                                    pursuant to 11 U.S.C. §§ 362(d) - (f).

                                                                             2.     The Debtor filed for chapter 13 bankruptcy relief on October 23, 2018.

                                                                             3.     At the time of filing, Debtor had two legal appeals pending before other courts:

                                                                                    a.     Fairfax Order. Debtor’s appeal of a Fairfax Circuit Court order entered on July

                                                                    26, 2017 asserting that the court lacked subject matter jurisdiction over the matters of custody,

                                                                    visitation, and equitable distribution. Debtor further asserted the court erred in its equitable

                                                                    distribution award to Debtor’s ex-wife.

                                                                             4.     District of Columbia Order. Debtor appealed a default judgment against Debtor in the

                                                                    amount of $115,000.

                                                                             5.     Debtor seeks an Order from this Court to allow his appeals to continue.

                                                                             WHEREFORE, the Debtor respectfully requests the Court enter an Order granting the

                                                                    following:




                                                                                                                         1
                                                                  Case 18-13560-BFK        Doc 6      Filed 10/24/18 Entered 10/24/18 17:05:55          Desc Main
                                                                                                      Document      Page 2 of 2


                                                                           A.      Relief from the automatic stay to proceed with his appeal of the Fairfax Circuit

                                                                    Court’s final order of divorce;

                                                                           B.      Relief from the automatic stay to proceed with his appeal of the District of Columbia

                                                                    court default judgment order; and

                                                                           C.      For such other and further relief as the Court deems proper.



                                                                           Dated this 24th day of October 2018.                  Respectfully Submitted,
                                                                                                                                 BEN POURBABAI
297 Herndon Parkway, Suite 203 | Herndon, Virginia 20170 - 4469




                                                                                                                                 By Counsel
     Telephone: (703) 437-7305 | Facsimile: (703) 592-6316




                                                                    Moreton & Edrington, P.L.C.
                                                                    297 Herndon Parkway, Suite 302
                                                                    Herndon, Virginia 20170
                 Moreton & Edrington, P.L.C.




                                                                    Telephone: (703) 437-7305
                                                                    Facsimile: (703) 592-6316

                                                                    By: /s/ Fenlene H. Edrington
                                                                         Fenlene H. Edrington (VSB #82067)
                                                                         E-mail: fhe@melawva.com
                                                                         Counsel for Debtor

                                                                                                        CERTIFICATE OF SERVICE

                                                                            I hereby certify that a true copy of the foregoing was served on this 24th day of October, 2018
                                                                    electronically via CM/ECF, to authorized users, to all parties entitled to receive notice hereof.




                                                                                                                                 /s/Fenlene H. Edrington
                                                                                                                                 Fenlene H. Edrington, VSB #82067




                                                                                                                       2
